Title: To Benjamin Franklin from ——— Champion and ——— Lescuyer, and Other Offerers of Goods and Schemes, 25 March 1782
From: Champion, ——,Lescuyer, ——
To: Franklin, Benjamin


During the months covered by this volume Franklin received but a few offers to supply goods or to promote commercial relations. The first letter, printed below, comes from a supplier to the French army at the Invalides and a merchant-manufacturer in Beauvais, an important textile center. On this letter Franklin drafted a note for a negative reply. We have found no traces of any replies to the following unsolicited offers.
On March 27, Montesquieu l’aîné has heard that Franklin is proposing to purchase cloth in the southern region of Languedoc and writes the “député Du Congrès” to offer his assistance from Toulouse. At the beginning of the war he furnished several Bordeaux outfitters, including 10,000 uniforms for Mr. Delap. Examples were forwarded to Franklin at Paris, but arrangements were suspended following new orders from Congress. His prices are far lower than those Congress has received before.
On April 20, the bishop of Le Puy-en-Velay writes from that city to offer woolen blankets manufactured there in workshops set up to assist the poor. The main industry of his diocese is a form of silk lacework which the English used to buy in great quantity for export to America. He would like to reestablish that commerce without any intermediaries. He closes by recalling the time he and Franklin conversed at some length in 1778 at M. Bertin’s country estate.
On April 23, M. Tezenad writes from Passy on behalf of M. Carrier, M. de Montieu’s uncle, to offer Franklin the opportunity to view a rifle at Mr. Molley’s, near the Grand Chatelet. The firearm is four feet, eight inches long and so finely worked in gold and ivory that it would make a proper offering to His Excellency General “Wasinghton”.
A merchant from Abbeville, M. Meurice, sends Franklin on May 30 a small sample of his “curative powder” which has proved successful on all kinds of wounds, however ancient. He encloses instructions for its application. The powder is inexpensive and easily distributed to soldiers in small blotting paper packets as a form of first aid. If Franklin needs confirmation of its efficacy and has no occasion to test it for himself, Meurice has treated a local worker with a badly wounded leg who would be willing to travel to the capital to report on his case in person. Franklin would only have to pay the two louis for the worker’s journey.
Perhaps anticipating new trade opportunities presaged by the peace negotiations, J. U. Pauly writes from Hamburg on May 20 proposing a commercial treaty between that city and the United States. The arrangement, using Philadelphia as the initial American port, would give preference to the merchandise of Russia and the Austrian Empire. Eventually other cities in America and the Hanseatic League could be included in this commercial exchange. He outlines the terms of the treaty, and refers Franklin to the ambassadors of Vienna and Russia for further details.
 
a Paris Le 25e mars 1782./.
Les soussignés ont L’honneur d’offrir Leurs Services Pour Les fournitures de L’habillements des trouppes Ameriquaines Conformement aux models qui Leurs sera donné, ou a Ceux qu’ils ont Envoies a nantes a Monsieur Villiammes neveux de Monsieur francklin ministre et deputé En La Cour de france
Scavoir
  1er Uniforme en Brun Veste et Culotte Blanche
2e Uniforme en Rouge de Garence veste et Culotte Blanche
3e Uniforme en Jeaune Veste et Culotte Blanche
4e Uniforme en Bleu Veste Et Culotte Blanche avec Les Boutons Uniformes Conformes aux Models qui Leurs Seront Presentés, Les dits Entrepreneurs offrent de faire les Models Cy dessus designés Pour que L’entreprise qui Leurs Seroit donné Fut de même dans Son Execution
Championfournisseur des troupes du RoyLescuyernegt. et fabriquand a Beauvais
  
Memoire
 
Endorsed: Que je garderai le Proposition mais qu’actuellement je n’ai point d’achats a faire
